                Case 3:20-cv-05791-RAJ Document 12 Filed 11/20/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
     DONG OK KIM,                               Civil No. 3:20-CV-05791-RAJ
 8

 9            Plaintiff,

10            vs.                                      PROPOSED ORDER AMENDING THE
                                                       SCHEDULING ORDER
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
              Defendant.
13
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
14
     shall be amended as follows: Defendant shall have up to and including December 18,
15   2020, to file a response to Plaintiff’s Complaint, including the certified administrative
16   record. The certified administrative record shall be filed within ten days of its availability

17   to the Office of the General Counsel, if it can be filed earlier than the aforementioned
     date. If the Commissioner is unable to file the certified administrative record by that
18
     date, the Commissioner shall file another motion for extension or status report, as ordered
19
     by the Court every 30 days until the certified administrative record becomes available.
20            DATED this 20th day of November, 2020.
21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
24

     Page 1         ORDER - [3:20-CV-05791-RAJ]
